Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 21-40 are all the claims.
2.	The preliminary amendment to the specification of 9/27/2019 has been entered.

Election/Restrictions
3.	Applicant’s election without traverse of Group I (Claims 21-35) in the reply filed on 10/5/2021 is acknowledged.
4.	Claims 36-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.
5.	Applicant’s election without traverse of element (b) of Claim 21 in the reply filed on 10/5/2021 is acknowledged. In order to examine the elected invention, element (a) of Claim 21 is required to be paired with element (b) in some dependent claims, therefore, in the interest of compact prosecution, element (a) is joined for examination.
6.	Claims 21-35 are all the claims under examination.

Information Disclosure Statement
7.	The IDS of 9/27/2019 and 2/8/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Specification
8.	The disclosure is objected to because of the following informalities: 
a) The use of the term, e.g., Tween, Triton, Tris, MicroBeta, Optiphase, Ficoll-Paque PLUS, Victor2, Maxisorp, Nanodrop, MabSelect SuRe, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The specification from the instant application teaches the method for constructing the bispecific antibody of the invention:

    PNG
    media_image1.png
    735
    832
    media_image1.png
    Greyscale


Claim 34 is drawn to a bispecific antibody comprising three sequences, which in depending from Claim 21, requires a Fab of (a) and/or (b).
SEQ ID NO 7 of Claim 34 comprises the CH1 having L124Q and S188V of the (b) Fab and the CH1 having T192D of the (a) Fab of Claim 21. 
SEQ ID NO 15 of Claim 34 comprises the CL of N137K and 114A of the (a) Fab of Claim 21. 
SEQ ID NO 18 of Claim 34 comprises the CL having V133T and S176V of the (b) Fab of Claim 21. 
Notably, Example 1 of the specification teaches one of the light chains having the substitutions for 143Q and 188V. This mutation string is NOT depicted in the current claim set. Applicants serious consideration of what is taught versus what is claimed is much appreciated.
Clarification is requested.

c) The abstract of the disclosure is objected to because it contains legal language, i.e., “said”.  Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
9.	Claims 22 and 29 are objected to because of the following informalities:  
a) Claim 22 omits punctuation immediately following the preamble and which is inconsistent with the other dependent claims of Claim 21. For consistency, a comma could be inserted for proper punctuation.  
b) Claim 29 recites “wherein the polypeptide linker sequence comprises: a) the amino acid sequence…”. For consistency within the entire claim, the claim could be amended as follows:
“wherein the polypeptide linker an amino acid sequence of: a) 
    PNG
    media_image2.png
    61
    794
    media_image2.png
    Greyscale
….” (et seq.)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 21-35 are indefinite for improper Markush language in reciting “selected among” if in fact Markush language is intended claimed subject matter. MPEP 2117.
b) Claims 21-35 are indefinite because the claims refer to amino acid positions in the CH and CL domains but without a reference to an antibody numbering system. Antibody numbering systems, such as Kabat, assign the same position number to equivalent residues in different immunoglobulins. Equivalent residues in different immunoglobulins have the same position number, even if the length of the immunoglobulin varies. Without reference to an antibody numbering system, a residue number is simply the position of that residue in the linear sequence of a particular immunoglobulin molecule. This position number may be different to the position number of the equivalent residue in a different immunoglobulin sequence of a different length. In other words, without reference to the numbering system, the position number is meaningless, and the claims reciting said position numbers, unclear.
c) Claims 30 and 31 are indefinite for the phrase “said protein construct recognizing” because it is not clear if the recognition involves binding much less that being specific, non-specific and/or cross-reactive.
d) Claim 31 recites the limitation "Ab1 and Ab2".  There is insufficient antecedent basis for this limitation in the claim.
e) Claim 33 recites the limitation "Ab1 and Ab2".  There is insufficient antecedent basis for this limitation in the claim.
f) Claims 31 and 33 are ambiguous for the phrases “on the one hand” and “on the other hand.” The phrases are colloquial in meaning and contribute no actual structural and/or functional importance to the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 22-24 29 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 and the dependent claims thereof are drawn to “at least one Fab fragment consists of a mutated Fab fragment.” In depending from Claim 21, it is understood that the mutated Fab fragment is one or both of those described in elements (a) and (b), whereas the phrase in Claim 22 is broadening in the sense and degree of the mutations encompassed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	Claims 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21-35 are drawn to an antibody comprising at least two sequences for a Fab of (a) and/or (b).
SEQ ID NO 7 of Claim 34 comprises the CH1 having L124Q and S188V of the (b) Fab of Claim 21 and the CH1 having T192D of the (a) Fab of Claim 21. 
SEQ ID NO 15 of Claim 34 comprises the CL of N137K and S114A of the (a) Fab of Claim 21. 
SEQ ID NO 18 of Claim 34 comprises the CL having V133T and S176V of the (b) Fab of Claim 21.
 The specification from the instant application teaches the method for constructing the bispecific antibody of the invention:

    PNG
    media_image1.png
    735
    832
    media_image1.png
    Greyscale

Example 1 of the specification teaches one of the light chains having the substitutions for 143Q and 188V. Those substitutions do not correspond to what is claimed for the invention much less shown in the sequence of SEQ ID NO: 15. Applicants have not shown that they are in possession of a construct having the combination of mutations as identified in Example 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 21-28 and 35 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadouche et al., (USPN 9631031 (with priority to 7/7/2011)) or USPN 10815310 (with priority to 7/7/2011)) as evidenced by Golay et al (IDS of 9/27/19; Epublication 2/26/2016) and as evidenced by Debiec et al., (J. Phys. Chem. B 2014, 118, 6561−6569) and as evidenced by Meuzelaar et al. (Biophysical Journal 110, 2328–2341, June 7, 2016). 
	The claims are drawn to a generic Fab or bispecific Fab having the features of elements (a) and/or elements (b) in the CH/CL domains, which are effective in the pairwise assembly of the Fab structures occurring within the full length assembled antibody. 
	Kadouche as evidenced by Golay teaches a bispecific antibody structure having a generic format as follows:

    PNG
    media_image3.png
    342
    198
    media_image3.png
    Greyscale
 wherein the construct comprises two full length heavy chains comprising in tandem arrangement two variable domains of interest (VH) in peptide linkage with two mutated CH1 domains; and four light chains each comprising mutated CL domains and the cognate VL domain for the corresponding VH domain. (See instant claims 21-28 and 35)
Kadouche as evidenced by Golay teaches that exchange of a pair of interacting
polar interface residues in CH and CL domains for a pair of neutral and salt bridge forming residues. The salt bridge forming residues reinforce the specificity of association and reduce unwanted pairing. For example Figure 1 of Golay reveals the residue substitutions as follows:

    PNG
    media_image4.png
    158
    659
    media_image4.png
    Greyscale
. Kadouche teaches in general the generation of salt bridge forming pairs by way of substitutions and as evidenced by Debiec, Lys/Asp residues comprise a salt bridge pairing example. Here is it to be appreciated that residue 192 Asp(D) for the CH1 domain and residue 137 Lys(K) for the CL domain of the Fab (a) construct would be obvious in view of Kadouche as evidenced by Debiec. Other salt bridge examples are Glu- or Asp- vs. Arg+ or Lys+ as evidenced by Meuzelaar. Herein again, the CH1 domain of the (b) Fab for residue 124 Glu (Q) could be another potential salt bridge with Arg or Lys.
	Kadouche teaches the following examples of substitutions:
a) a Fab fragment consisting of: the VH and VL domains of an antibody of interest; a CH1 domain which is derived from the CH1 domain of an immunoglobulin by substitution of the threonine residue at position 192 of said CH1 domain with a glutamic acid residue; and a CL domain which is derived from the CL domain of an immunoglobulin by substitution of the asparagine residue at position 137 of said CL domain with a lysine residue and substitution of the serine residue at position 114 of said CL domain with an alanine residue;” which in view of Debeic and/or Meuzelaar, the salt bridge residue at position 192 is not limited to Gln but could be Asp (D) as instantly claimed. (See instant claim 21 for the (a) Fab fragment).
b) a Fab fragment consisting of: the VH and VL domains of an antibody of interest; a CH1 domain which is derived from the CH1 domain of an immunoglobulin by substitution of the leucine residue at position 143 of said CH1 domain with a glutamine residue and substitution of the serine residue at position 188 of said CH1 domain with a valine residue; and a CL domain which is derived from the CL domain of an immunoglobulin by substitution of the valine residue at position 133 of said CL domain with a threonine residue and substitution of the serine residue at position 176 of said CL domain with an valine residue. (See instant claim 21 for the (b) Fab fragment).
c) Fab fragments comprise: 
i. a mutated Fab fragment consisting of: i. the VH and VL domains of an antibody recognizing an epitope of interest; ii. a CH1 domain of a human immunoglobulin comprising substitution of the leucine residue at position 143 of said CH1 domain with a glutamine residue and substitution of the serine residue at position 188 of said CH1 domain with a valine residue; and iii. a CL-kappa domain of a human immunoglobulin comprising substitution of the valine residue at position 133 of said CL domain with a threonine residue and substitution of the serine residue at position 176 of said CL domain with an valine residue; and 
ii. a mutated Fab fragment consisting of: i. the VH and VL domains of an antibody recognizing an epitope of interest; ii. a CH1 domain of a human immunoglobulin comprising substitution of the threonine residue at position 192 of said CH1 domain with a glutamic acid residue; and iii. a CL-kappa domain of a human immunoglobulin by comprising substitution of the asparagine residue at position 137 of said CL domain with a lysine residue and substitution of the serine residue at position 114 of said CL domain with an alanine residue; 
iii. a mutated Fab fragment consisting of: i. the VH and VL domains of an antibody recognizing an epitope of interest; ii. a CH1 domain of a human immunoglobulin comprising substitution of the leucine residue at position 124 of said CH1 domain with an alanine residue and substitution of the leucine residue at position 143 of said CH1 domain with a glutamic acid residue; and iii. a CL-kappa domain of a human immunoglobulin comprising substitution of the valine residue at position 133 of said CL domain with a tryptophan residue; 
iv. a mutated Fab fragment consisting of: i. the VH and VL domains of an antibody recognizing an epitope of interest; ii. a CH1 domain of a human immunoglobulin comprising substitution of the valine residue at position 190 of said CH1 domain with an alanine residue; and iii. a CL-kappa domain of a human immunoglobulin comprising substitution of the leucine residue at position 135 of said CL domain with a tryptophan residue, and substitution of the asparagine residue at position 137 of said CL domain with an alanine residue; and 
v. a mutated Fab fragment consisting of: i. the VH and VL domains of an antibody recognizing an epitope of interest; ii. a CH1 domain of a human immunoglobulin comprising substitution of the leucine residue at position 143 of said CH1 domain with a glutamine residue and substitution of the serine residue at position 188 of said CH1 domain with a valine residue; and iii. a CL-kappa domain of a human immunoglobulin comprising substitution of the valine residue at position 133 of said CL-kappa domain with a threonine residue and substitution of the serine residue at position 176 of said CL-kappa domain with a valine residue; and 
vi. a Fab fragment consisting of: i. the VH and VL domains of an antibody recognizing an epitope of interest; ii. a CH1 domain of a human immunoglobulin comprising substitution of the threonine residue at position 192 of said CH1 domain with a glutamic acid residue; and iii. a CL-kappa domain of a human immunoglobulin comprising substitution of the asparagine residue at position 137 of said CL domain with a lysine residue and substitution of the serine residue at position 114 of said CL domain with an alanine residue,
wherein the VH and VL domains of an antibody recognizing an epitope of interest; wherein the position numbers used for the CH1 and CL domains refer to Kabat numbering and each Fab fragment recognizes a different epitope of interest, and said Fab fragments are tandemly arranged in any order, the C-terminal end of the CH1 domain of the first Fab fragment being linked to the N-terminal end of the VH domain of the following Fab fragment through a polypeptide linker. 	Because the reference Kadouche teaches the examples of residue substitutions for essentially the same bispecific Fab format with the intended outcome of proper pairing based on CH/CL residue mutations, and all of which are the same as instantly claimed, the ordinary artisan would have had sufficient motivation to generate the Fab paired combinations absent undue experimentation. Because Kadouche teaches the importance of neutral and salt-bridge forming residues in the CH/CL combinations and as evidenced by Debeic and Meuzelaar those residue substitutions are present in the instant claimed Fab fragments, the ordinary artisan would be motivated to use the specific amino acid substitutions to achieve the favorable outcome absent undue experimentation.
	Because the reference Kadouche in view of Golay teach the examples of mutations for forming a salt-bridge or neutral charge at the interface of the CH and CL domains that decrease the heavy chain/light chain mispairing and because the residues known to have salt-bridge forming characteristics as well as those having a neutral charge effect were so well known in the art, the ordinary artisan would have been assured of reasonable success in having produced the instant claimed invention based on the disclosure of the cited art references.

14.	Claims 21 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadouche et al., (USPN 9631031 (with priority to 7/7/2011)) or USPN 10815310 (with priority to 7/7/2011)) as evidenced by Golay et al (IDS of 9/27/19; Epublication 2/26/2016) and as evidenced by Debiec et al., (J. Phys. Chem. B 2014, 118, 6561−6569) and as evidenced by Meuzelaar et al. (Biophysical Journal 110, 2328–2341, June 7, 2016) as applied to claim 21 above, and further in view of Hu et al (Cancer Res; 75(1):1-14; January 1, 2015; Published Online First November 4, 2014).
	Kadouche teaches bispecific constructs of the invention having target binding for different target antigens such as HER1 [EGFR], HER2, EpCAM, CD19, CD20 or others, in place of HLADR. (See instant Claim 30).
	Hu teaches bispecific constructs for targeting tumor antigens in the realm of cancer therapeutics using the combination of trastuzumab and cetuximab as shown in Figure 2 A 
    PNG
    media_image5.png
    180
    239
    media_image5.png
    Greyscale
. Still further, HU teaches four in one antibodies being multispecific in their targeting capacity and having greater cell killing:

    PNG
    media_image6.png
    147
    285
    media_image6.png
    Greyscale
. Accordingly and where the multispecificity lies in the antibody VH/VL domains selected for the Fab fragments and where the CH/CL domains in complex formats such as the tandem Fab constructs of Kadouche would by nature require an engineered assembly by way of the modified CH/CL domains to ensure proper heavy chain/light chain pairing, the ordinary artisan would have more than sufficient motivation to improvise the constructs of Kadouche with the anti-EGFR/anti-HER2 combination of Fabs. More especially, where the tandem or extended Fab arms are shown to be more potent in cancer cell killing by Hu, the ordinary artisan would have been motivated from the teachings of Kadouche in view of Hu to generate the instant claimed structures with enhanced chain pairing ability. That the introduction of mutated residues in the CH/CL domains would not effect the VH/VL domains was shown by Kadouche, and that tandem Fab structures shown to enhance antigen-specific killing as shown by HU, would have provide the reasonable assurance of success in producing the instant claimed multispecific, dual Fab construct for cancer cell killing.
15.	Claims 21 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadouche et al., (USPN 9631031 (with priority to 7/7/2011)) or USPN 10815310 (with priority to 7/7/2011)) as evidenced by Golay et al (IDS of 9/27/19; Epublication 2/26/2016) and as evidenced by Debiec et al., (J. Phys. Chem. B 2014, 118, 6561−6569) and as evidenced by Meuzelaar et al. (Biophysical Journal 110, 2328–2341, June 7, 2016) as applied to claim 21 above, and further in view of Genmab (Company Announcement No. 15, March 21, 2016 (IDS of 9/27/2019)) in view of Moore et al. ( “1798 Tuning T Cell Affinity Improves Efficacy and Safety of Anti-CD38 x Anti-CD3 Bispecific Antibodies in Monkeys - a Potential Therapy for Multiple Myeloma" presented December 5, 2015, 57th Annual Meeting & Exposition, Orlando, Florida).
Kadouche teaches “The results also indicate that other antigens expressed by effector cells could be used in place of CD5, such as CD3 expressed by T lymphocytes, Fc.gamma.RIII or NKG2D present on NK cells or Fc.gamma.RI-III on macrophages in the frame work of different forms of cancer therapy.” 
Genmab teaches a Phase Ib study of daratumumab in combination with atezolizumab to treat a solid tumor. Genmab further teaches testing daratumumab in combination with an immune checkpoint inhibitor, such as Roche's anti-PD-L1, atezolizumab, in multiple myeloma. Genmab does not teach a bispecific antibody which is capable of simultaneous binding to CD38 and PD-L1.
Moore et al. teaches that a bispecific antibody XmAb13551, a humanized anti-CD38 X anti-CD3 antibody, stimulates killing of the CD38+ MM cell line RPMI8226 by human T cells, showing much greater efficacy than daratumumab. Moore et al. further teaches that preclinical data for a bispecific antibody XmAb15426 provide a rational for clinical testing of this bispecific antibody in patients with multiple myeloma and other CD38+ malignancies.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Kadouche, Genmab, and Moore to make the claimed invention for the following reasons. One of ordinary skill in the art would envision making a bispecific antibody comprising both anti-CD38 and anti-PD-L1 antibody because Genmab teaches using both daratumumab and atezolizumab in same cancer multiple myeloma. Furthermore Moore teaches that a bispecific antibody XmAb13551 shows much greater efficacy than daratumumab alone and that a bispecific antibody XmAb15426 comprising anti-CD38 antibody provides a rational for clinical testing in patients with multiple myeloma. Because the bispecific combination of multispecific targeting shows enhanced activity and Kadouche appreciates the antigens on T cells being a target as much as one for a cancer cell, with the added motivation to include enhanced CH/CL pairing, the invention as a whole would be obvious to one of ordinary skill in the art.
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...the idea of combining them flows logically from their having been individually taught in the prior art’. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 21-29 and 32-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 20-26 of copending Application No. 16/088,181 (reference application US20200010559). The application is not afforded the safe harbor provision under 35 USC 121 as the applications are filed separately with benefit of priority to separate foreign applications and distinct filing dates.
	As discussed herein throughout, Claims 21-29 and 32-35 encompass the two Fabs ((a) CH/CL) and ((b) CH/CL) of Claim 21, and with the same CH/CL mutations corresponding to the reference claims. The reference claims are drawn to a bispecific anti-CD38xPD-L1 construct that is identical to and therefore encompasses the instant claimed bispecific antibody much less that which is identical to the species of Claim 34. A species anticipates a genus. MPEP 2131.02.
Regarding Claim 34, the sequences of SEQ ID NOS: 7 (heavy chain), 15 (light chain) and 18 (light chain), respectively, are found to be identical with the reference SEQ ID NOS: 10, 11 and 12, respectively, as follows:
Heavy chain SEQ ID NO: 10 (comprises the CH1 having L124Q and S188V of one Fab and the CH1 having T192D of the second Fab):

    PNG
    media_image7.png
    988
    727
    media_image7.png
    Greyscale

In addition, the heavy chain of SEQ ID NO: 7 of instant claim 34 and the corresponding heavy chain of the reference (SEQ ID NO: 10) comprise the peptide 
linker of the sequence of SEQ ID NO: 3 in instant claim 29:


    PNG
    media_image8.png
    569
    513
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    538
    512
    media_image9.png
    Greyscale


Light chain SEQ ID NO: 11 (the CL of N137K and S114A of one Fab):

    PNG
    media_image10.png
    927
    922
    media_image10.png
    Greyscale

Light chain SEQ ID NO: 12 (comprises the CL having V133T and S176V of the second Fab)

    PNG
    media_image11.png
    925
    922
    media_image11.png
    Greyscale


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
17.	No claims are allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643